MAYER, Circuit Judge
(concurring). I agree with the views expressed by the learned District Court in respect of the exercise of due diligence in relation to the tanks. I think, also, that the testimony shows beyond question, as found below, that in respect of the steam and hand steering gear the vessel was unseaworthy, and prior to the voyage there was the fullest knowledge developed by the survey at Salina Cruz as to the seriously defective condition of the steering gear.
The District Court found that “the breaking down of the steering gear, instead of increasing, decreased the strain upon the vessel,” and, in respect of this and other relevant questions of seamanship it adopted the views of Admiral Knight in his work entitled, “Modern Seamanship,” 7th edition. Where there is a controverted expert question, we can be guided only by the testimony as it impresses us, and we may, of course, resort to standard works to assist us in arriving at a conclusion. We cannot know in a case of this character which is the correct theory, and, as is always the case, our decision must go in the direction where the more impressive testimony lies.
Qualified men, some of long practical experience, were examined by both sides, and I think it is fair to say that'there is substantial agreement among them in opposition to the views of even so distinguished an authority as Admiral Knight. It will be noted that Admiral Knight first points out the conventional way of handling a steamer in the circumstances, and then states, in effect, that the opinion to the contrary is gdining ground. ; He also stated that he had collected the views of 40 prominent shipmasters, and it appears that there is not unanimity among them as to the precise way in which to handle a vessel under the circumstances instanced. Thus the question is controversial, and I feel that the evidence on this record supports the contention of libelants as to the effect which proximately resulted from this unseaworthy condition of the steering gear.
This is my point of departure from the views entertained by the learned and highly experienced judge who tried this cause, and_it is for this reason that I think the decree below should be reversed.
I concur in the result.
On Application for Reargument.
PER CURIAM.
This court has held that the Turret Crown was unseaworthy. Her owners are responsible for all damages resulting from such unseaworthy condition. The usual, procedure is to refer the case to a commissioner to determine the amount of the damages which the libelants have sustained by reason of the unseaworthiness of the vessel. It should be followed here. There it may be established what are the damages. It may appear that no damages were sustained *783by some or all of the appellants, Carlo Repetto, Giobatto Sacco and Luigi Palmieri, copartners, etc., and J. Aron & Co., Inc. In that event, it would follow that the libels, or some of them, would be dismissed. In view of the stipulation in the record that there was some damage to each of the shipments in respect to which the libels are filed, we regard the question of damages as one for a commissioner’s determination in the first instance.
The application for a reargument is denied.